In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-017 CR

____________________


CHARLES OKWUDI, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 76173




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Charles Okwudi, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally and filed by his attorney of record, Michael D. Papania.  No opinion has issued
in this appeal.
	The motion is GRANTED and the appeal is therefore DISMISSED.
										PER CURIAM
Opinion Delivered February 19, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.